Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 rejected under 35 USC 101 for being directed to an abstract idea without significantly more.
	Claim 1 recites a method for performing a series of steps and therefore a process which is a statutory category of invention.
	Step 2A, Prong One: Claim 1 recites an abstract idea of mental processes. In the claim, the steps of “receiving a notification comprising the trending issue that has been identified in the plurality of text streams based at least in part on textual analysis performed on the plurality of text streams; and presenting the trending issue on the user interface of the application to enable an action to be performed to resolve the trending issue” are recited at a high level of generality such that it could be practically performed by a human. The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations by a human but for generic computer components “a user interface of an application that is being executed by a computing device”. These concept fall into the “mental process” group of abstract ideas, which are observation, evaluations, judgements and opinions. Other than reciting a user interface of an application that is being executed by a computing 
	Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application. Claim 1 recites additional elements of a user interface of an application that is being executed by a computing device are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication roles or provides a specific improvement in the way computers operate. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
	Step 2B: As explained in Step 2A Prong Two above, claim 1 recites the additional elements of “a user interface of an application that is being executed by a computing device”. These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the clam, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
	Similarly, claim 9 recites an abstract idea of mental processes. The step of “receiving the input data comprising the plurality of text streams” is data gathering which 
	Dependent claims 2-8, 10-16, and 18-20 inherit the same defects.
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-3, 8-11, 16-19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Adams et al. (2015/0161633).
As to claim 1, Adams teaches a method for improving resolution of a trending issue identified in a plurality of text streams, the method comprising: presenting a user interface of an application that is being executed by a computing device (Fig. 5); receiving a notification comprising the trending issue that has been identified in the 
As to claims 2, 10, and 18, Adams teaches the method of claims 1 and 9 and the tangible on-transitory computer readable medium of claim 17, wherein the textual analysis comprises: extracting one or more keywords from the plurality of text streams; generating one or more time series for the one or more keywords, wherein a respective time series of the one or more time series represents a number of occurrences of a respective keyword of the one or more keywords in the plurality of text streams over a period of time ([0004, 0022]).  
As to claims 3, 11, and 19, Adams teaches the method of claims 2 and 10 and the tangible on-transitory computer readable medium of claim 17, wherein the textual analysis further comprises: determining a subset of the one or more keywords that share a common trait based on the one or more times series, wherein the common trait comprises an increase in occurrences of the one or more keywords at a certain timestamp in the one or more time series or a decrease in occurrences of the one or more keywords at the certain timestamp in the one or more time series (Fig. 3, [0022, 0027] – keywords S29, wifi or wi-fi, issue; the term frequency moved above the threshold signaling trending).

As to claims 9 and 17, Adams teaches a method and tangible non-transitory computer readable medium storing instructions where the instructions are executable by a processor ([0069-0079]) for identifying a trending issue in input data comprising a plurality of text streams (Fig. 5, [0059-0061] – groups and information related to issues associated with a given group are reported; reporting engine provides information to the user device 106 for presenting trending reports), the method comprising: receiving the input data comprising the plurality of text streams (Fig. 5); performing textual analysis on the plurality of text streams to determine a trending issue presented in the plurality of text streams (Fig. 5, [0059-0061] – groups and information related to issues associated with a given group are reported; reporting engine provides information to the user device 106 for presenting trending reports); and transmitting a notification pertaining to the trending issue to a computing device (Fig. 5, [0059-0061] – groups and information related to issues associated with a given group are reported) to enable an action to be performed to resolve the trending issue ([0044, 0060]).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.	Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (2015/0161633) in view of Pridgen (2019/0394218).
As to claims 6, 14, Adams does not explicitly discuss the method of claims 1 and 9, wherein the textual analysis further comprises: filtering the input data using one or more machine learning models trained to identify one or more textual patterns that correspond to malicious activity in the plurality of text streams.
Pridgen teaches various machine learning technique used to analyze content retrieved from the domain server or insights extracted from the content to determine whether the domain server has characteristic similar associated with malicious activities ([0028]), and text associated with the content received from the domain server analyzed to identify trending names and recognizing text that is associated with a malicious source/status ([0030]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Pridgen into the teachings of Adams for the purpose of utilizing various machine learning techniques to analyze web pages and other content to determine whether the text associated with malicious entities.

6.	Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (2015/0161633) in view of Hogan et al. (2012/0310632).
As to claims 7, Adams does not explicitly discuss the method of claims 1 and 9, wherein the textual analysis further comprises: preprocessing the plurality of text 
Hogan teaches preprocessing each word string comprises removing one or more orientation words from each word string, removing one or more unnecessary words from each word string (claim 23).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Pridgen into the teachings of Adams for the purpose of removing unnecessary words from the word string prior to perform actions to resolve the trending issue.
Allowable Subject Matter
7.	Claims 4, 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (claim 1) and any intervening claims (claims 2 and 3). Claims 12, 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (claim 9) and any intervening claims (claims 10 and 11). Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (claim 17) and any intervening claims (claims 18 and 19).
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is (571)272-7489.  The examiner can normally be reached on Monday-Friday 7AM-3PM.  
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652